Citation Nr: 1203807	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-39 540	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to the service-connected right ankle disability and service-connected right and left knee disabilities.

2. Entitlement to service connection for a heart condition, noted to be pacemaker implantation, to include as secondary to the service-connected right ankle disability and service-connected right and left knee disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for sleep apnea and for a heart condition, noted to be a pacemaker implantation.


FINDINGS OF FACT

1. The competent and probative medical evidence of record preponderates against a finding that the Veteran's sleep apnea is related to his active military service or to a service-connected disability.

2. The competent and probative medical evidence of record preponderates against a finding that the Veteran's heart condition, with pacemaker implantation, are related to his active military service or to a service-connected disability.


CONCLUSIONS OF LAW

1. Sleep apnea was not incurred in or aggravated by service, and is not due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2. A heart condition, with pacemaker implantation, was not incurred in or aggravated by service, and is not due to, the result of, or aggravated by a service-connected disability; and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2007 and October 2008 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in both letters cited above, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether his sleep apnea or heart condition, to include pacemaker implantation, may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims for service connection, there is competent medical evidence of current disabilities.  In his substantive appeal dated in December 2008, the Veteran indicated he was not diagnosed with sleep apnea or a heart condition in service, but rather felt that these conditions were brought on by his service-connected disabilities.  There is, however, no other competent evidence of record (other than the Veteran's lay assertions) indicating that either his sleep apnea or any heart condition may be related to service.  Although the Veteran has contended that his sleep apnea and heart condition are related to his service-connected disabilities, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, and, as explained above, VA examinations were not necessary in this matter.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

1. Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Secondary service connection may be established for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the non-service-connected condition, will be service connected.  However, VA will not concede that a non- service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) . 

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra.  71 Fed. Reg. 52,744  (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) (2009)).  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

2. Discussion

The Veteran essentially contends that his service-connected ankle and right and left knee disabilities have caused his heart condition and sleep apnea.  He has argued that his service-connected ankle and knee disabilities have prevented him from exercising, which has led to weight gain, which he claims caused problems with his heart and led to a pacemaker being installed.  He also claims that the weight gain caused his sleep apnea.  

The Board initially notes that the competent medical evidence of record shows that the Veteran does have a current disability of sleep apnea.  With regard to a heart condition, the record arguably reflects that he has a heart condition - which was listed as bradycardia or cardiac arrhythmia that was treated with implantation of a pacemaker.  

VA treatment records show that in May 2005 the Veteran had a pacemaker inserted by a private cardiologist, and that in June 2005 he underwent a sleep study which revealed he had sleep apnea.  

In a letter dated in April 2008, a private physician, Dr. Bieser, advised that the Veteran was disabled and unable to work on a regular basis due to cardiovascular problems, and had a pacemaker due to anteroseptal inferior infarction.  Dr. Bieser also indicated that the Veteran's arthritis limited his activity significantly.  

With regard to direct service connection, the Board notes that the Veteran has specifically denied that either his sleep apnea or heart condition had an onset in or was related to service, and, likewise, service treatment records (STRs) show no report of or finding of either sleep apnea or a heart condition.  Further, the Veteran does not appear to have been diagnosed with either sleep apnea or a heart condition until many years after service - in or near 2005.  In light of this evidentiary posture (including consideration of the evidence of record; the length of time between the Veteran's discharge from service and the first medical notations of these conditions; and the absence of any medical opinion suggesting a causal link between these conditions and service), the Board finds that the preponderance of the evidence is against the claims of direct service connection for sleep apnea and a heart condition. 

With regard to the claim for secondary service connection, as noted above, 38 C.F.R. § 3.310 provides for service connection for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  What is missing from the record is competent medical evidence showing that either the Veteran's sleep apnea or his heart condition, resulting in pacemaker implantation, might be related to a service-connected disability, on either a causation or aggravation basis.  Here, while service connection has been established for right ankle and right and left knee disabilities, and VA treatment records show that the Veteran has struggled with weight problems and has limited activity due at least in part due to his service-connected disabilities, there is simply no competent evidence linking these factors to the Veteran's sleep apnea or heart condition.  Further, the Veteran has not submitted or identified any medical opinion or other medical evidence regarding an etiological relationship that supports either of such secondary service connection claims.  Moreover, as noted above, the Board has concluded that obtaining VA examinations on these points alone is not necessary.

The Board recognizes that the Veteran has sincerely contended that his sleep apnea and heart condition, resulting in a pacemaker implantation, are related to his service-connected right ankle and bilateral knee disabilities.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  However, the Board does not believe that the etiology of either sleep apnea or a heart condition resulting in a pacemaker are subject to lay diagnosis.  Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  That is to say, the Board finds no basis for concluding that a lay person would be capable of discerning whether current sleep apnea or a heart condition are related to weight gain reportedly caused by the service-connected right ankle and bilateral knee disabilities, in the absence of specialized training, and the Veteran has not established any specialized training for such qualifications. 

The preponderance of the evidence is therefore against the claims of service connection for sleep apnea and for a heart condition, noted to be pacemaker implantation, to include as secondary to the service-connected right ankle and right and left knees.  Consequently, the benefit-of-the-doubt rule does not apply and the claims for service connection for sleep apnea and for a heart condition must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for a heart condition, noted to be pacemaker implantation, is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


